Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election with traverse of Group II, and species A, claims 10-12, 13-14, and 16-18, filed on 11/11/2021 is acknowledged. The traversal is on the ground that the invention group I and II are related to the same field and substantially belong to the same invention because the invention II is the application of the liquid crystal material of invention group I. It is noted that the invention group II directed to an optical device having multiple function layer is patentably distinct from Invention group I, which directed to a liquid crystal material comprising an organic compound of formula (I). The invention group II as recited in the claim 10 does not require a liquid crystal composition as claimed in the present claim 1, thus invention group I and group II do not have the same specific technical feature and lack of unity. Therefore, the restriction based on the lack of unity analysis is still considered proper and made final. Since species A is found allowable, the species B is brought back to be considered in this office action. The claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 10-20 are currently under examination on the merits. 
Claim Objections
Claims 11 and 15 are objected to because of the following informalities:  “C1-C6 linear alkyl group” should read “C1-C6 linear alkylene group”, because X1, X2, X3 and X4 are divalent groups.  Appropriate correction is required.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in P. R. China on 03/10/2020. It is noted, however, that applicant has not filed a certified copy of the CN202010160708.9 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 15 recites the limitation "the liquid crystal material".  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-20 is rejected as being vague and indefinite when it recites "wherein a mass percentage of the negative liquid crystal …, thiol polymerizable monomer…”, because it is not clear to what the content percentage is referred. The liquid crystal layer as recited in the claim 16 does not require thiol polymerizable monomer and double bond polymerizable monomer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 10, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al (CN 108897173, of record, ‘173 hereafter).
Regarding claims 10 and 15-20, ‘173 discloses a liquid crystal display panel comprising a first substrate as a color film substrate; a second substrate as a thin film transistor substrate and disposed opposite to the first substrate; a first polyimide alignment film provided on an inner side of the first substrate; a second polyimide alignment film provided on an inner side of the second substrate; a liquid crystal layer disposed between the first polyimide alignment film and the second polyimide alignment film; a first polymer film formed between the first polyimide alignment film and the liquid crystal layer; and a second polymer film formed between the second polyimide alignment film and the liquid crystal layer, wherein the first polymer film and the second polymer film are formed by a chemical reaction between a vertical alignment agent, which can be a thiol polymerizable monomer, and a double bond polymerizable monomers ([0005]-[0048], [0068]-[0087], Q as in formula 1 and 2 can be a thiol group, Fig. 6 and Fig. 7, [0109]). ‘173 also discloses that the double bond polymerizable monomer having a chemical formula reading upon presently claimed formula (II) as in claim 15 ([0085]), the liquid crystal is a negative liquid crystal ([00140, [0087]) and the ratio of the liquid crystal to thiol polymerizable monomer and double bond polymerizable monomer satisfying instantly claimed ranges of claims 19-20 ([0128]). ‘173 does not 

Allowable Subject Matter
Claims 11-14 and 17-18 are objected to as being dependent upon a rejected base claim 10, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for the allowance is that the prior art of record does not specifically disclose or fairly suggest a first and a second polymer film as recited in the present claim 15, wherein the polymer films are formed from a thiol polymerizable monomer with a double bond branched chain on the polyimide alignment film by a click chemical reaction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUIYUN ZHANG/Primary Examiner, Art Unit 1782